Citation Nr: 1147050	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in March 2010 and July 2011, at which time it was remanded for additional development to include a VA medical examination and opinion which addressed the etiology of the Veteran's current low lumbar spine disorder.  Although the Veteran was accorded such an examination in December 2010, and addendums have been promulgated since that time, for the reasons detailed below the Board finds that this evidence is inadequate for resolution of this case.  Consequently, even though it regrets further delay, the Board finds that this appeal must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants in the development of the claim by making reasonable efforts to obtain the evidence needed, including providing an examination when necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As detailed in the prior remands in this case, the Veteran essentially contends that his current back condition is the result of an in-service back injury he incurred in November 1953 at Fort Chafee, Arkansas, during basic training.  Specifically, the Veteran has reported that he was treated for low back pain during service, and he continues to have episodes of pain.  The Board further noted that the Veteran's service treatment records were not of record and unavailable, as they were apparently destroyed in the 1973 fire at the National Personnel Records Center.  Nevertheless, the Board noted that it could not reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, supra.  Indeed, the Board found that the Veteran was competent to provide evidence about events of which he has personal knowledge.  Therefore, his assertions about in-service back treatment and continued back pain since service was considered competent lay evidence, and the Board found that the Veteran's assertions of continued back symptomatology to be credible.  

In making this determination, the Board emphasized that the post-service private treatment records showed the Veteran was diagnosed with a subacute lumbosacral strain in September 1963.  At that time, he reported being seen during service for low back pain and he reported having episodes of low back pain since service.  It was further noted that subsequent private treatment records showed that the Veteran was diagnosed with lumbar strain/sprain in November 1999, and that he reportedly injured his back by twisting and bending while painting with a roller.  As such, the Board also found there was a current diagnosis of lumbar strain.  

In view of the foregoing, the Board remanded the case in March 2010 for a VA examination in order to determine the likelihood that any currently manifested back disability was etiologically related to service.  The Veteran subsequently underwent a VA examination in December 2010, where the examiner diagnosed a lumbar spine compression fracture at L4 with bioconcave deformities and osteophytes, as well as chronic low back pain.  In an addendum following the aforementioned examination, the examiner indicated that he reviewed the Veteran's claims file, noting that his service treatment records were not within the file.  The examiner ultimately opined that, since there are no service treatment records available, the Veteran's current lumbar spine condition was less likely than not related to service. 

In July 2011, the Board found that the medical opinion provided by the December 2010 VA examiner was inadequate, as the rationale provided by the examiner was only based on the lack of service treatment records and the examiner did not consider the Veteran's reported lay history of an in-service back injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred).  Therefore, the Board remanded the case for a new medical opinion.

Although the December 2010 VA examiner issued a new addendum in August 2011 pursuant to the Board's July 2011 remand directives, review of the record reveals that the VA examiner again determined that it is less likely than not that the Veteran's current lumbar spine condition is related to his military service on the basis that there is no proof of him having a back injury because there are no service treatment records.  

Inasmuch as the Board previously determined that such an opinion was inadequate, it must make the same conclusion regarding the August 2011 addendum.  The Veteran's accredited representative contended as much in an October 2011 statement.

The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the foregoing, the Board has no choice but to remand this case once again for a new VA medical examination and opinion that is consistent with the Board's prior remand directives.  Again, as noted, the Board regrets any additional delay in taking such action.  

As the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current back disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his current lumbar spine disorder since December 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination by a new examiner to address the current nature and etiology of his lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination and the examiner must indicate that the claims folder was reviewed.

a. Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any currently demonstrated back disability had its onset in service, is the result of active service or any incident therein, or was aggravated by service. 

b. The examiner should be informed that the lack of contemporaneous medical evidence of a back problem during service does not render the Veteran's report of in-service treatment inherently incredible.  Instead, in answering the foregoing, the examiner should consider other variables, to include, but not limited to, the proximity between discharge from service and the first time the Veteran is shown to have a back problem, the level of severity of the Veteran's back disability when first shown by the evidence of record, and the information provided by the Veteran regarding the onset of his back disability.  

c. In this regard, the examiner should consider the September 1963 medical evidence of subacute lumbosacral strain.  The examiner should also consider the November 1999 private treatment record which notes that the Veteran reportedly injured his back by twisting and bending while painting with a roller.  

d. The examiner should further consider the December 2010 VA examination report and addendums thereof.  

e. Finally, the examiner should be aware that the Board has previously determined the Veteran's lay testimony regarding his purported in-service back is considered competent evidence of an in-service injury, although the credibility of such statement has not yet been determined.

f. A rationale for all opinions expressed should be provided. 

g. If the requested medical opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so. 

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



